DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final rejection on the merits of this application. Claims 1-20 are currently pending as discussed below. 

Priority
Acknowledgement is made of applicant’s claim for foreign priority JP2020-025637, filed on 03/02/2021. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/25/2021 is being considered by the examiner. 

Claim Objections
Claims 1,4-6, 10-14, and 20 objected to because of the following informalities: 
Claim 1, Line 10: "the hybrid vehicle to start the engine" should read "the hybrid vehicle to start an engine"
Claim 4, Line 2: “the hybrid vehicle to start the engine” should read “the hybrid vehicle to start an engine”  
Claim 5, Line 2: “the hybrid vehicle to start the engine” should read “the hybrid vehicle to start an engine”  
Claim 6, Line 2: “the hybrid vehicle to start the engine” should read “the hybrid vehicle to start an engine”  
Claim 10, Line 1: “comprising” should read “further comprising”
Claim 11, Line 4: “unit from the time required” should read “unit from a time required”
Claim 12, Line 2: “such that a travelling time” should read “such that the travelling time”
Claim 13, Line 2: “such that the time required” should read “such that a time required”
Claim 14, Line 1: “comprising” should read “further comprising” 
Claim 20, Line 11: “the hybrid vehicle to start the engine” should read “the hybrid vehicle to start an engine”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
"route determining unit", "travelling time estimating unit", and "vehicle control unit" in claim 1.
“vehicle control unit” in claims 4-9
“point deciding unit” and “vehicle control unit” in claim 10
“point deciding unit” in claims 11-13
“map data storage unit” and “travelling time estimating unit” in claim 14-18

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Upon reviewing the specification for correspond structure “[0056] A program that is installed in the computer can cause the computer to function as one or more “units” of apparatuses of the present embodiments or perform operations associated with the apparatuses of the present embodiments or the one or more units, and/or can cause the computer to perform processes of the present embodiments or steps thereof. Such a program may be executed by the CPU to cause the computer to perform certain operations associated with some or all the blocks of flowcharts and block diagram described.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2019/0390970A1) hereinafter Cha, in view of Tomita (JP2007-099030A).

Regarding Claim 1,  Cha teaches A control device (see at least Fig. 4) comprising:  
a route determining unit configured to determine a travelling route of a hybrid vehicle (see at least Fig. 5, [Paragraphs 0059-0063]: the navigation system may apply location information and may determine whether or not a green zone is present along a driving route when a destination is input. The navigation system may also serve to provide information to set a bypass route. In other words, the navigation system of the hybrid vehicle is a route determining unit configured to determine a travelling route of the hybrid vehicle.);
a travelling time estimating unit configured to, in a case where the travelling route includes an engine travelling restricted section and an engine requiring section, in which engine travelling is required, estimate a travelling time during which the hybrid vehicle travels from the beginning of the engine requiring section to the engine travelling restriction section (see at least Fig. 6 &10,  [Paragraphs 0067-0081]: the hybrid control unit determines the energy required to drive through a green zone (i.e. engine travelling restricted section) and determines the charging energy for selectable routes (A,B,C routes in Fig. 6: i.e. engine requiring section where engine travelling is required) up to the green zone. Each of the selectable route’s charging energy may be acquired by multiplying a route charging load by a route driving time (i.e. travelling time during which the hybrid vehicle travels from the beginning of the engine requiring section to the engine travelling restriction section (the green zone)). That means there’s a travelling time estimating unit configured to determines travelling time in each of the engine requiring section (i.e. charging routes A, B, C) and the engine travelling restricted section (i.e. green zone)); and
Cha does not teach a vehicle control unit configured to cause the hybrid vehicle to start the engine before the engine requiring section when the travelling time is shorter than a predetermined time.  
However, Tomita teaches a vehicle control unit configured to cause the hybrid vehicle to start the engine before the engine requiring section when the travelling time is shorter than a predetermined time.  (see at least Fig 4&5, [Paragraphs 0031-0036]: when the required engine operation time is less than the required charge operation time, that is when the engine travelling time is less than the required battery charging time (i.e. predetermined time); the engine is instructed to start even when the vehicle is stopped. In other words, the hybrid control unit (i.e. vehicle control unit) causes the hybrid vehicle to start its engine even when the vehicle is stopped (i.e. before the engine requiring section) when the (engine) travelling time is shorter than the required battery charging time (i.e. predetermined time)).
Cha and Tomita are both considered to be analogous to the claimed invention because they are in the same field of vehicular driving mode control for controlling engines in hybrid vehicles. Therefore, it would been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to modify Cha’s engine startup control method to include the technique of starting an engine early when the estimated travelling time is shorter than a required charging time as taught by Tomita in order to carry out a more appropriately estimation of the engine operation time (Tomita, [0010]). 

Regarding Claim 4, the combination of Cha and Tomita teaches The control device as claimed in Claim 1, Tomita further teaches wherein the vehicle control unit is configured to cause the hybrid vehicle to start an engine and start the engine travelling before the engine requiring section when the travelling time is shorter than the predetermined time.  (see at least Fig 4&5, [Paragraphs 0031-0036]: when the required engine travel operation time is less than the required charge operation time, that is when the engine travelling time is less than the required battery charging time (i.e. predetermined time); the engine is instructed to start even when the vehicle is stopped. That means, the hybrid control unit (i.e. vehicle control unit) causes the hybrid vehicle to start its engine even when the vehicle is stopped (i.e. before the engine requiring section) and drives with engine to charge the battery when the travelling time is shorter than the required battery charging time (i.e. predetermined time)).
Cha and Tomita are both considered to be analogous to the claimed invention because they are in the same field of vehicular driving mode control for controlling engines in hybrid vehicles. Therefore, it would been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to modify Cha’s engine startup control method to include the technique of starting an engine early when the estimated travelling time is shorter than a required charging time as taught by Tomita in order to carry out a more appropriately estimation of the engine operation time (Tomita, [0010]). 

Regarding Claim 14, the combination of Cha and Tomita teaches The control device as claimed in Claim 1, comprising:
Cha further teaches a map data storage unit configured to store map data associated with the engine travelling restricted section (see at least Fig. 5, [Paragraphs 0055-0059]: map database (i.e. map data storage unit) may store map information and may determine whether or not a green zone (i.e. engine travelling restricted section) is present along a driving route),
wherein the travelling time estimating unit is configured to judge whether the travelling route includes the engine travelling restricted section by referring to the map data. (see at least Fig.6,  [Paragraphs 0055-0059 and 0067-0081]: map database may store map information and may determine whether or not a green zone (i.e. engine travelling restricted section) present along a driving route. The green zone driving time may be acquired by dividing the distance from a green zone starting point to end point by an average speed in the green zone. The hybrid control unit determines the energy required to drive through a green zone (i.e. engine travelling restricted section) and determines the charging energy for selectable routes (i.e. A,B,C routes in Fig. 6: engine requiring section) up to the green zone. Each of the selectable route’s charging energy may be acquired by multiplying a route charging load by a route driving time (i.e. travelling time during which the hybrid vehicle travels from the beginning of the engine requiring section to the engine travelling restriction section (the green zone)). That means there’s a travelling time estimating unit to determines travelling time in each of the engine requiring section (i.e. charging routes A, B, C) and the engine travelling restricted section (i.e. green zone)).

Regarding claim 17, the combination of Cha and Tomita teaches The control device as claimed in Claim 1, comprising:
Cha further teaches a map data storage unit configured to store map data including road information. (see at least Fig.5 [Paragraphs 0055-0059]: map database may store map information and may determine whether or not a green zone (i.e. engine travelling restricted section) present along a driving route;  and may also store information such as type of road, the gradient of a road (i.e. road information), and green zone setting information.)
wherein the travelling time estimating unit is configured to judge whether the travelling route includes the engine travelling restricted section based on the road information by referring to the road information corresponding to the travelling route from the map data. (see at least Fig. 6 [Paragraphs 0055-0060 and 0069-0080]: map database may store map information and may determine whether or not a green zone (i.e. engine travelling restricted section) present along a driving route. The navigation system may determine whether or not the current location corresponds to a green zone set in the map information, whether or not a green zone is present along a driving route, the position of the green zone, the length of a green zone, and the regional characteristics in a green zone. The green zone driving may be acquired by dividing the distance from a green zone starting point to end point by an average speed in the green zone. That means there’s a travelling time estimating unit (i.e. navigation system) configured to judge whether the travelling route includes the engine travelling restricted section (i.e. green zone) based on the road information from the map database.)

Regarding claim 19, the combination of Cha and Tomita teaches The control device as claimed in Claim 1, Cha further teaches that wherein the engine requiring section is a section in which an engine output is required (see at least Fig. 7, [Paragraphs 0072-0077]: the charging energy for the respective routes A, B, C (i.e. engine requiring section) may be acquired by multiplying a route charging load by a route driving time, the route charging load may be acquired by subtracting a route driving load. That means, the engine requiring section is a section that requires engine output for charging the vehicle battery).

Claims 2, 3, 5, 6, 7, 8, 9, 15, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of Tomita,  and further in view of Bruhn (US 2021/0129828A1).

Regarding claim 2, the combination of Cha and Tomita teaches The control device as claimed in Claim 1. 
However, the combination of Cha and Tomita does not teach wherein the predetermined time is a time that is set as the time required for self-diagnostic to be executed during an engine operation of the hybrid vehicle.
Bruhn, in the same field of vehicular system control for hybrid vehicles, teaches wherein the predetermined time is a time that is set as the time required for self-diagnostic to be executed during an engine operation of the hybrid vehicle. (see at least [Paragraphs 0018- 0034]: the ICE is operated during a predetermined time period while performing the on-board diagnostic process. The ICE is preferably prevented from being switched off until the OBD process is completed. That means the OBD self-diagnostic process runs for a predetermined period of time while the hybrid vehicle is in an engine operation mode.)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of the engine startup control of starting an engine early when the estimated travelling time to arrive at a destination is not enough to charge a battery to drive through an engine restricted zone of Cha in view of Tomita to have included an on-board diagnostic process during an engine operation state as taught by Bruhn. Doing so would provide an improved method for carrying out an OBD process and prevent the results of non-operational engine over extended period of time in a hybrid vehicle (Bruhn, [0009-0011]).

Regarding claim 3, the combination of Cha and Tomita further in view of Bruhn teaches The control device as claimed in Claim 2, additionally, Bruhn teaches wherein the self-diagnostic is OBD failure detection. (see at least [Paragraphs 0003-0009]: on-board diagnostic to check if ICE is operating correctly and emission levels are maintained at desired level.)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of the engine startup control of starting an engine early when the estimated travelling time to arrive at a destination is not enough to charge a battery to drive through an engine restricted zone of Cha in view of Tomita to have included an on-board diagnostic process during an engine operation state as taught by Bruhn. Doing so would provide an improved method for carrying out an OBD process and prevent the results of non-operational engine over extended period of time in a hybrid vehicle (Bruhn, [0009-0011]).

Regarding claim 5, the combination of Cha and Tomita further in view of Bruhn teaches The control device as claimed in Claim 2, Tomita further teaches wherein the vehicle control unit is configured to cause the hybrid vehicle to start an engine and start the engine travelling before the engine requiring section when the travelling time is shorter than the predetermined time. (see at least Fig 4&5, [Paragraphs 0031-0036]: when the required travel operation time is less than the required charge operation time, that is when the engine travelling time is less than the required battery charging time (i.e. predetermined time); the engine is instructed to start even when the vehicle is stopped. That means, the hybrid control unit (i.e. vehicle control unit) causes the hybrid vehicle to start its engine even when the vehicle is stopped (i.e. before the engine requiring section) and drives with engine to charge the battery when the travelling time is shorter than the required battery charging time (i.e. predetermined time)).
Therefore, from the teaching of Tomita, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the technique of starting an engine early when engine traveling time is less than required battery charging time as taught by Tomita in order to ensure adequate engine operation time for performing an OBD self-diagnostic process.

Regarding claim 6, the combination of Cha and Tomita further in view of Bruhn teaches The control device as claimed in Claim 3, Tomita further teaches wherein the vehicle control unit is configured to cause the hybrid vehicle to start an engine and start the engine travelling before the engine requiring section when the travelling time is shorter than the predetermined time.  (see at least Fig 4&5, [Paragraphs 0031-0036]: when the required travel operation time is less than the required charge operation time, that is when the engine travelling time is less than the required battery charging time (i.e. predetermined time); the engine is instructed to start even when the vehicle is stopped. That means, the hybrid control unit (i.e. vehicle control unit) causes the hybrid vehicle to start its engine even when the vehicle is stopped (i.e. before the engine requiring section) and drives with engine to charge the battery when the travelling time is shorter than the required battery charging time (i.e. predetermined time)).
Therefore, from the teaching of Tomita, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the technique of starting an engine early when engine traveling time is less than required battery charging time as taught by Tomita in order to ensure adequate engine operation time for performing an OBD self-diagnostic process.

Regarding claim 7, the combination of Cha in view of Tomita teaches the combination of Cha and Tomita teaches The control device as claimed in Claim 1, comprising:
Tomita further teaches wherein the vehicle control unit is configured to having caused the hybrid vehicle to start the engine travelling before the engine requiring section. (see at least Fig 4&5, [Paragraphs 0031-0036]: when the required travel operation time is less than the required charge operation time, that is when the engine travelling time is less than the required battery charging time (i.e. predetermined time); the engine is instructed to start even when the vehicle is stopped. That means, the hybrid control unit (i.e. vehicle control unit) causes the hybrid vehicle to start its engine even when the vehicle is stopped (i.e. before the engine requiring section) and drives with engine to charge the battery when the travelling time is shorter than the required battery charging time (i.e. predetermined time)).
Bruhn, in the same field of hybrid vehicle control, wherein the vehicle control unit is configured to start self-diagnostic of the hybrid vehicle in response to having caused the hybrid vehicle to start engine travelling (see at least [Paragraphs 0027- 0034]: the ICE is operated during a predetermined time period while performing the on-board diagnostic process. The ICE is preferably prevented from being switched off until the OBD process is completed. That means the OBD self-diagnostic process runs for a predetermined period of time while the hybrid vehicle is in engine operation mode.)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of the engine startup control of starting an engine early when the estimated travelling time to arrive at a destination is not enough to charge a battery to drive through an engine restricted zone of Cha in view of Tomita to have included/started an on-board diagnostic process during an engine operation state as taught by Bruhn. Doing so would provide an improved method for carrying out an OBD process and prevent the results of non-operational engine over extended period of time in a hybrid vehicle (Bruhn, [0009-0011]).

Regarding claim 8, the combination of Cha and Tomita further in view of Bruhn teaches The control device as claimed in Claim 2, 
Tomita further teaches wherein the vehicle control unit is configured to having caused the hybrid vehicle to start the engine travelling before the engine requiring section. (see at least Fig 4&5, [Paragraphs 0031-0036]: when the required travel operation time is less than the required charge operation time, that is when the engine travelling time is less than the required battery charging time (i.e. predetermined time); the engine is instructed to start even when the vehicle is stopped. That means, the hybrid control unit (i.e. vehicle control unit) causes the hybrid vehicle to start its engine even when the vehicle is stopped (i.e. before the engine requiring section) and drives with engine to charge the battery when the travelling time is shorter than the required battery charging time (i.e. predetermined time)).
Bruhn teaches wherein the vehicle control unit is configured to start self-diagnostic of the hybrid vehicle in response to having caused the hybrid vehicle to start engine travelling (see at least [Paragraphs 0027- 0034]: the ICE is operated during a predetermined time period while performing the on-board diagnostic process. The ICE is preferably prevented from being switched off until the OBD process is completed. That means the OBD self-diagnostic process runs for a predetermined period of time while the hybrid vehicle is in engine operation mode.)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of the engine startup control of starting an engine early when the estimated travelling time to arrive at a destination is not enough to charge a battery to drive through an engine restricted zone of Cha in view of Tomita to have included/started an on-board diagnostic process during an engine operation state as taught by Bruhn. Doing so would provide an improved method for carrying out an OBD process and prevent the results of non-operational engine over extended period of time in a hybrid vehicle (Bruhn, [0009-0011]).

Regarding claim 9, the combination of Cha and Tomita further in view of Bruhn teaches The control device as claimed in Claim 3, 
Tomita further teaches wherein the vehicle control unit is configured to having caused the hybrid vehicle to start the engine travelling before the engine requiring section. (see at least Fig 4&5, [Paragraphs 0031-0036]: when the required travel operation time is less than the required charge operation time, that is when the engine travelling time is less than the required battery charging time (i.e. predetermined time); the engine is instructed to start even when the vehicle is stopped. That means, the hybrid control unit (i.e. vehicle control unit) causes the hybrid vehicle to start its engine even when the vehicle is stopped (i.e. before the engine requiring section) and drives with engine to charge the battery when the travelling time is shorter than the required battery charging time (i.e. predetermined time)).
Bruhn teaches wherein the vehicle control unit is configured to start self-diagnostic of the hybrid vehicle in response to having caused the hybrid vehicle to start engine travelling (see at least [Paragraphs 0027- 0034]: the ICE is operated during a predetermined time period while performing the on-board diagnostic process. The ICE is preferably prevented from being switched off until the OBD process is completed. That means the OBD self-diagnostic process runs for a predetermined period of time while the hybrid vehicle is in engine operation mode.)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of the engine startup control of starting an engine early when the estimated travelling time to arrive at a destination is not enough to charge a battery to drive through an engine restricted zone of Cha in view of Tomita to have included/started an on-board diagnostic process during an engine operation state as taught by Bruhn. Doing so would provide an improved method for carrying out an OBD process and prevent the results of non-operational engine over extended period of time in a hybrid vehicle (Bruhn, [0009-0011]).

Regarding claim 15, the combination of Cha and Tomita further in view of Bruhn teaches The control device as claimed in Claim 2, comprising: 
Furthermore, Cha teaches a map data storage unit configured to store map data associated with the engine travelling restricted section (see at least Fig. 5, [Paragraphs 0055-0059]: map database (i.e. map data storage unit) may store map information and may determine whether or not a green zone (i.e. engine travelling restricted section) present along a driving route),
wherein the travelling time estimating unit is configured to judge whether the travelling route includes the engine travelling restricted section by referring to the map data. (see at least Fig.6,  [Paragraphs 0055-0059 and 0067-0081]: map database may store map information and may determine whether or not a green zone (i.e. engine travelling restricted section) present along a driving route. The green zone driving time may be acquired by dividing the distance from a green zone starting point to end point by an average speed in the green zone. The hybrid control unit determines the energy required to drive through a green zone (i.e. engine travelling restricted section) and determines the charging energy for selectable routes (i.e. A,B,C routes in Fig. 6: engine requiring section) up to the green zone. Each of the selectable route’s charging energy may be acquired by multiplying a route charging load by a route driving time (i.e. travelling time during which the hybrid vehicle travels from the beginning of the engine requiring section to the engine travelling restriction section (the green zone)). That means there’s a travelling time estimating unit to determines travelling time in each of the engine requiring section (i.e. charging routes A, B, C) and the engine travelling restricted section (i.e. green zone)).

Regarding claim 16, the combination of Cha and Tomita further in view of Bruhn teaches The control device as claimed in Claim 3, comprising:
Furthermore, Cha teaches a map data storage unit configured to store map data associated with the engine travelling restricted section (see at least Fig. 5, [Paragraphs 0055-0059]: map database (i.e. map data storage unit) may store map information and may determine whether or not a green zone (i.e. engine travelling restricted section) present along a driving route),
wherein the travelling time estimating unit is configured to judge whether the travelling route includes the engine travelling restricted section by referring to the map data. (see at least Fig.6,  [Paragraphs 0055-0059 and 0067-0081]: map database may store map information and may determine whether or not a green zone (i.e. engine travelling restricted section) present along a driving route. The green zone driving time may be acquired by dividing the distance from a green zone starting point to end point by an average speed in the green zone. The hybrid control unit determines the energy required to drive through a green zone (i.e. engine travelling restricted section) and determines the charging energy for selectable routes (i.e. A,B,C routes in Fig. 6: engine requiring section) up to the green zone. Each of the selectable route’s charging energy may be acquired by multiplying a route charging load by a route driving time (i.e. travelling time during which the hybrid vehicle travels from the beginning of the engine requiring section to the engine travelling restriction section (the green zone)). That means there’s a travelling time estimating unit to determines travelling time in each of the engine requiring section (i.e. charging routes A, B, C) and the engine travelling restricted section (i.e. green zone)).

Regarding claim 18, the combination of Cha and Tomita further in view of Bruhn teaches The control device as claimed in Claim 2, comprising:
Cha further teaches a map data storage unit configured to store map data including road information. (see at least Fig.5 [Paragraphs 0055-0059]: map database may store map information and may determine whether or not a green zone (i.e. engine travelling restricted section) present along a driving route;  and may also store information such as type of road, the gradient of a road (i.e. road information), and green zone setting information.)
wherein the travelling time estimating unit is configured to judge whether the travelling route includes the engine travelling restricted section based on the road information by referring to the road information corresponding to the travelling route from the map data. (see at least Fig. 6 [Paragraphs 0055-0060 and 0069-0080]: map database may store map information and may determine whether or not a green zone (i.e. engine travelling restricted section) present along a driving route. The navigation system may determine whether or not the current location corresponds to a green zone set in the map information, whether or not a green zone is present along a driving route, the position of the green zone, the length of a green zone, and the regional characteristics in a green zone. The green zone driving may be acquired by dividing the distance from a green zone starting point to end point by an average speed in the green zone. That means there’s a travelling time estimating unit (i.e. navigation system) configured to judge whether the travelling route includes the engine travelling restricted section (i.e. green zone) based on the road information from the map database.)

Regarding claim 20, Cha teaches A non-transitory computer readable storage medium having recorded thereon a program (see at least  Fig. 10 and [Paragraphs 0100-0115]: the route determining, route selection and driving control of the hybrid vehicle may be implemented as computer readable code in a recoding medium in which a program is stored]. 
a route determining unit configured to determine a travelling route of a hybrid vehicle (see at least Fig. 5, [Paragraphs 0059-0063]: the navigation system may apply location information and may determine whether or not a green zone is present along a driving route when a destination is input. The navigation system may also serve to provide information to set a bypass route. In other words, the navigation system of the hybrid vehicle is a route determining unit configured to determine a travelling route);
a travelling time estimating unit configured to, in a case where the travelling route includes an engine travelling restricted section and an engine requiring section, in which engine travelling is required, estimate a travelling time during which the hybrid vehicle travels from the beginning of the engine requiring section to the engine travelling restriction section (see at least Fig. 6 &10,  [Paragraphs 0067-0081]: the hybrid control unit determines the energy required to drive through a green zone (i.e. engine travelling restricted section) and determines the charging energy for selectable routes (i.e. A,B,C routes in Fig. 6: engine requiring section) up to the green zone. Each of the selectable route’s charging energy may be acquired by multiplying a route charging load by a route driving time (i.e. travelling time during which the hybrid vehicle travels from the beginning of the engine requiring section to the engine travelling restriction section (the green zone)). That means there’s a travelling time estimating unit to determines travelling time in each of the engine requiring section (i.e. charging routes A, B, C) and the engine travelling restricted section (i.e. green zone)); and
Cha does not explicitly teach A non-transitory computer readable storage medium having recorded thereon a program for causing a computer to function as:
a vehicle control unit configured to cause the hybrid vehicle to start the engine before the engine requiring section when the travelling time is shorter than a predetermined time.  
Bruhn, in the same field of vehicular control for hybrid vehicles, teaches A non-transitory computer readable storage medium having recorded thereon a program for causing a computer to function as: (see at least Fig. 4, [Paragraphs 0040-0041, 0063-0065]: a computer program product comprising program code means stored on a computer readable medium for performing steps when the program product is run on a computer).
Tomita, also in the same field of vehicular control for hybrid vehicles, teaches a vehicle control unit configured to cause the hybrid vehicle to start the engine before the engine requiring section when the travelling time is shorter than a predetermined time.  (see at least Fig 4&5, [Paragraphs 0031-0036]: when the required travel operation time is less than the required charge operation time, that is when the engine travelling time is less than the required battery charging time (i.e. predetermined time); the engine is instructed to start even when the vehicle is stopped. That means, the hybrid control unit (i.e. vehicle control unit) causes the hybrid vehicle to start its engine even when the vehicle is stopped (i.e. before the engine requiring section) when the travelling time is shorter than the required battery charging time (i.e. predetermined time)).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of the engine startup control of starting an engine early when the estimated travelling time to arrive at a destination is not enough to charge a battery to drive through an engine restricted zone of Cha in view of Tomita to have included an on-board diagnostic process during an engine operation state as taught by Bruhn. Doing so would provide an improved method for carrying out an OBD process and prevent the results of non-operational engine over extended period of time in a hybrid vehicle (Bruhn, [0009-0011]) in consideration of the surrounding situation on whether an engine restricted area is presented on a driving route (Cha, [0011-0016]) to perform OBD before entering an engine restriction zone.

Claim 10 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of Tomita,  and further in view of Fushiki et al. (U.S. Patent No. 9050975) hereinafter Fushiki.

Regarding claim 10, the combination of Cha in view of Tomita teaches The control device as claimed in claim 4, comprising:
Furthermore, Tomita teaches the vehicle control unit causes the hybrid vehicle to start the engine travelling when the travelling time is shorter than the predetermined time. (see at least [Paragraph 0035-0036]: when the required travel operation time is less than the required charge operation time, that is when the engine travelling time is less than the battery charging time (i.e. predetermined time); the engine is requested to start even when the vehicle is stopped. That means, the hybrid vehicle is instructed to start its engine early when the charging time (during engine travelling) is shorter than a predetermined time.)
However, the combination of Cha in view of Tomita does not explicitly teach a point deciding unit configured to decide an engine travelling starting point. 
Fushiki, in the same field hybrid vehicle control, teaches a point deciding unit configured to decide an engine travelling starting point. (see at least Fig. 2, 4, 5; Col. 6 Line 47- Col. 7 Line 51: when the CD mode is selected in the state where a malfunction in engine is detected in the OBD during previous running, the CD mode is forcibly switched to the CS mode which may facilitate the operation of engine and implementation of the OBD. In other words, the vehicle control unit decides an engine starting point and causes the hybrid vehicle to start the engine travelling before the engine is required in order to perform an OBD self-diagnostic.)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of the engine startup control of starting an engine early when the estimated travelling time to arrive at a destination is not enough to charge a battery to drive through an engine restricted zone of Cha in view of Tomita to have provide a hybrid vehicle capable of selectively switching driving force. Doing so would lower the possibility that the engine cannot be driven due missed opportunities to detect engine malfunction (Fushiki, Col. 1 Line 66 – Col. 2 Line 48). 

Regarding claim 13,  the combination of Cha and Tomita further in view of Fushiki, teaches The control device as claimed in claim 10, 
Fushiki further teaches wherein the point deciding unit is configured to decide the engine travelling starting point such that the time required for self-diagnostics of the hybrid vehicle expires at an endpoint of the engine requiring section. (see at least Fig. 2, 4, 5; Col. 6 Line 47- Col. 7 Line 51: when the CD mode is selected in the state where a malfunction in engine is detected in the OBD during previous running, the CD mode is forcibly switched to the CS mode which may facilitate the operation of engine and implementation of the OBD. In other words, the vehicle control unit causes the hybrid vehicle to start the engine and execute the OBD self-diagnostic during which engine is driven; the control unit then causes the hybrid vehicle to return running in CD mode when OBD process is completed meaning that engine travelling is no longer required.)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of the engine startup control of starting an engine early when the estimated travelling time to arrive at a destination is not enough to charge a battery to drive through an engine restricted zone of Cha in view of Tomita to have provide a hybrid vehicle capable of selectively switching driving force. Doing so would lower the possibility that the engine cannot be driven due missed opportunities to detect engine malfunction (Fushiki, Col. 1 Line 66 – Col. 2 Line 48). 

Allowable Subject Matter
Claims 11 and 12  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 11 would be allowable for disclosing the point deciding unit is configured to decide the engine travelling starting point based on a subtracted time obtained by subtracting the travelling time estimated by the travelling time estimating unit from the time required for self-diagnostics of the hybrid vehicle.
The combination of Cha and Tomita further in view of Fushiki teaches a point deciding unit is configured to decide the engine travelling starting point for the time required for self-diagnostics of the hybrid vehicle as noted with respect to claim 10. The combination of Cha and Tomita further in view of Fushiki fails to teach the engine travelling starting point based on a subtract time  where the subtracted time is a difference between travelling time and required self-diagnostics time. 
Based on the above, it would be improper hindsight to modify Cha, with Tomita and Fushiki so the engine travelling starting point is based on a subtract time from travelling time and a required self-diagnostic time. 
Therefore, the combination of features is considered to be allowable.

Claim 12 would be allowable because it is dependent on claim 11. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Umesaka (US 2016/0186674A1) teaches a controller that controls a hybrid vehicle that determines travelling route based on a route travelling distance and perform a diagnosis on an internal combustion engine when a condition that is the travelling distance is shorter than or equal to a threshold distance, the control portion forcibly drives an internal combustion engine and execute a malfunction diagnosis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA FERREN ARTIMEZ whose telephone number is (571)272-3410. The examiner can normally be reached M-F: 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Chen can be reached on (571) 270-5499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANA F ARTIMEZ/Examiner, Art Unit 4187                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667